Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 4  and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10369411. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application includes the limitations of the prior patent except for the language is directed towards an “object” rather than a “ball”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-11, 13-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCreary (US 20050233815)
In re claims 1, 9, and 17 McCreary discloses
Determining that the object is in free flight, using a sensor module coupled to the object (paragraph 44 “a measurement of an acceleration value is used to mark the start of a shot trajectory and a zero velocity value is used to mark the end of a shot trajectory.” This shows that 
Determining a condition of the object during free flight using the sensor module (paragraph 45, velocity and acceleration are determined and broken down into component directions, these would be conditions)
Determining a trajectory model for free flight of the object based on the condition of the object during free flight (figure 7A shows the trajectory model of the flight, paragraph 43-44 states that a shot trajectory is created and determined based on the conditions described in paragraph 45 as well as the rest of the described invention)
Determining the distance traveled by the object based on the trajectory model (paragraph 51 discloses that the initial in air distance is calculated,  bounce distance is determined in paragraph 53, and then roll distance in paragraph 54, this determines the shot distance as per paragraph 58)
With respect to claim 9, McCreary further discloses a transceiver configured to transmit the condition of the object during free flight determined by the sensor to he monitoring system (paragraph 23, the ball transmits data to the server/processor)
In re claims 2 and 10, McCreary discloses 
determining a speed of the object during free flight (paragraph 45 as described above)
determining a launch angle of the object (paragraph 49)
determining a plane of rotation of the object and determining a rate of rotation of the object (paragraphs 59-62, the spin rate is determined, for the horizontal and vertical components of spin, this would teach the plane of rotation as well as the rate of rotation of the object)
wherein the condition of the object during fee flight comprises the speed, launch angle, plane of rotation and rate of rotation (paragraphs 43-52, all of these steps are used to determine the trajectory model)
In re claims 3 and 11 McCreary discloses the object is a ball (figure 1)
	In re claims 5 and 13, McCreary discloses providing an output based on the distance traveled by the object (paragraph 29, figure 3A, “the display is preferably used to display a shot trajectory, shot data”, shot data includes the distance traveled)
	In re claims 6 and 14, McCreary discloses the output is a display of the distance traveled by the object in conjunction with a characteristic of an individual (paragraph 29, the course being played is a characteristic of an individual)
	In re claims 7 and 15, McCreary discloses a display of the distance traveled by the object in conjunction with an activity metric (paragraph 29 the course being played is an activity metric, as it shows the activity being performed)
	In re claims 8 and 16, McCreary discloses providing the output comprises transmitting data representative of the distance traveled by the object to a display device (paragraph 29, this information is transmitted as per paragraph 24)
	In re claim 19, McCreary discloses the distance traveled by the object comprises interrupted free flight. (paragraph 51, a “bounce” would be an interrupted free flight)
	In re claim 20, McCreary discloses recording a characteristic of an individual associated with free flight of the object and storing the characteristic in association with data representing the distance traveled by the object (paragraph 28, overall distance is recorded as well as a variety of other 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCreary in view of Shibatu (US 20100073812).
	In re claim 18, McCreary discloses the claimed invention except sensing acceleration data using the sensor module wherein the condition during the object during free flight comprises the acceleration data and wherein the ending point of the trajectory model corresponds to the acceleration data indicating a resultant acceleration returning to 1G, however Shibuta discloses sensing acceleration data using the sensor module wherein the condition during the object during free flight comprises the acceleration data and wherein the ending point of the trajectory model corresponds to the acceleration data indicating a resultant acceleration returning to 1G (paragraph 82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine McCreary with Shibatu in order to allow for easier detection of the end of motion.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that McCreary does not determine a trajectory model, as McCreary assumes the ball trajectory will follow one of several basic shapes.  However McCreary determines the position and velocity at each point along a path which would be a determination of a trajectory.  McCreary’s use 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715